F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         APR 14 1997
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 JOSEPH L. WILLIAMS,

          Petitioner-Appellant,
                                                             No. 96-1330
 v.
                                                         (D.C. No. 96-D-523)
                                                              (D. Colo.)
 RANDY HENDERSON; ATTORNEY
 GENERAL OF THE STATE OF COLORADO,

          Respondents-Appellees.


                            ORDER AND JUDGMENT *


Before BRORBY, HENRY and MURPHY, Circuit Judges.



Howard A. Pincus, Assistant Federal Public Defender (Michael G. Katz, Public
Defender, with him on the briefs), Denver, Colorado, for Petitioner-Appellant.

Paul E. Koehler, Assistant Attorney General (Gale A. Norton, Attorney General,
with him on the brief), Denver, Colorado, for Respondents-Appellees.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Mr. Williams, a prisoner proceeding pro se and in forma pauperis,

petitioned the United States District Court for the District of Colorado for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254. The district court denied the

petition and denied Mr. Williams' request for a certificate of appealability.

Pursuant to Fed. R. App. P. 22(b), we construe Mr. Williams' notice of appeal as a

request for a certificate of appealability; however, upon careful consideration, we

deny the certificate and dismiss the appeal.



I. BACKGROUND

      Mr. Williams was convicted of second degree murder and a crime of

violence resulting in a sentence of thirty-eight years imprisonment. People v.

Williams, 916 P.2d 624, 626 (Colo. Ct. App. 1996). The Colorado Court of

Appeals reversed the conviction. Id. On remand, the district attorney added five

new counts of habitual-criminal charges. Id. After a retrial, Mr. Williams was

convicted again and was sentenced to life imprisonment with no possibility of

parole for forty years.



      On direct appeal, in part "I" of its opinion, the Colorado Court of Appeals

considered Mr. Williams' argument the prosecutor violated his due process rights

by vindictively adding the habitual-criminal charges after Mr. Williams exercised


                                         -2-
his appellate rights. Williams, 916 P.2d at 626. The court held because Mr.

Williams' prior convictions were not available on the National Crime Information

Computer before the first trial, the prosecutor was not negligent in failing to

discover them. Id. Consequently, the court held, the prosecutor did not violate

Mr. Williams' due process rights because the prosecutor was not vindictive in

adding the additional charges upon retrial. Id.



      In part "IV" of its opinion, the court considered Mr. Williams' argument

that because he was held at a distant location pending trial, he was deprived

reasonable access to his lawyer, and was consequently denied due process. Id. at

628. The court rejected the claim holding, in part, Mr. Williams failed to show

prejudice as a result of any reasonable access denial. Id.



      Mr. Williams then filed a pro se petition for a writ of habeas corpus with

the United States District Court for the District of Colorado, alleging, among

other things, the State had violated the Interstate Agreement on Detainers and his

federal constitutional rights by shuttling him between detention facilities. Colo.

Rev. Stat. § 24-60-501 - 507 (1988 & Supp. 1996). In support of his petition, Mr.

Williams attached a copy of the Williams decision.




                                         -3-
      Upon initial review, the magistrate judge to whom the petition was assigned

issued an order to show cause why the petition should not be dismissed for failure

to state a claim upon which relief can be granted. The order identified several

problems with Mr. Williams' petition, and provided Mr. Williams an opportunity

to remedy the problems. Specifically, the order explained violations of the

Interstate Agreement on Detainers, alone, do not state a claim for relief

cognizable in a habeas corpus action. Additionally, the order asked Mr. Williams

to clarify which issues in the attached opinion he wanted the court to consider.



      In response to the order, Mr. Williams stated he wanted the court to

consider the issue contained in part "IV" of the attached opinion, namely, that

because he was incarcerated at a distant location pending trial, he was denied

access to his attorney in violation of due process. As to the remaining issues

contained in the attached opinion, Mr. Williams stated they were "left to the

court's discretion to review as it deems appropriate." Mr. Williams supplied no

additional facts in support of any due process violation as a result of his

incarceration pending trial.



      After review, the magistrate judge recommended dismissing Mr. Williams'

petition on the ground Mr. Williams failed to allege facts sufficient to support any


                                          -4-
claim entitling him to relief. In particular, the magistrate judge recommended

dismissing the petition because 1) violations of the Interstate Agreement on

Detainers, alone, do not state a claim for relief; 2) as to the claim in part "IV" of

the attached opinion, Mr. Williams failed to allege facts sufficient to establish

injury resulting from any restricted access to his attorney. The magistrate did not

consider any of the additional issues raised by the attached opinion.



      Mr. Williams filed objections to the recommendation. Upon de novo

review of the recommendations, the district court adopted the magistrate's

recommendations and dismissed Mr. Williams' petition. Mr. Williams then filed a

motion for appointment of counsel, a notice of appeal, and a motion to proceed on

appeal in forma pauperis. The district court granted Mr. Williams' motion to

proceed in forma pauperis, but required Mr. Williams to conform to the Prison

Litigation Reform Act's filing fee requirements as reflected in 28 U.S.C.

§ 1915(b)(1). Further, the district court construed Mr. Williams' notice of appeal

as a request for a certificate of appealability; pursuant to Fed. R. Ap. P. 22(b), the

district court considered the certificate in the first instance. 1 The district court


      1
          Fed. R. App. P. 22(b) states in pertinent part:

      In a habeas corpus proceeding in which the detention complained of
      arises out of process issued by a State court, an appeal by the
      applicant for the writ may not proceed unless a district or a circuit

                                           -5-
denied the request holding Mr. Williams had failed to make a "substantial

showing of the denial of a constitutional right."



      On appeal, we consider 1) whether the mandatory fee provisions of 28

U.S.C. § 1915 apply to habeas corpus proceeding; and 2) whether Mr. Williams

has made a substantial showing of the denial of a constitutional right such that we

should issue a certificate of appealability. 28 U.S.C. § 2253(c).



II. Prison Litigation Reform Act

      For consideration and decision, we consolidated the issue of whether a 28

U.S.C. § 2254 petition is a "civil action" for purposes of 28 U.S.C. § 1915's

mandatory fee provisions with United States v. Simmonds, ___ F.3d ___ (10th Cir.

Apr. 14, 1997). Under the Prison Litigation Reform Act of 1995, Pub. L. No.

104-134, 110 Stat. 1321 (Apr. 26, 1996), a litigant proceeding in forma pauperis




      judge issues a certificate of appealability pursuant to section 2253(c)
      of title 28, United States Code. If an appeal is taken by the
      applicant, the district judge who rendered the judgment shall either
      issue a certificate of appealability or state the reasons why such a
      certificate should not issue.

While the district court failed to state the specific reasons a certificate should not
issue, in the interests of judicial economy, we will consider the application for a
certificate of appealability. Clough v. Rush, 959 F.2d 182, 186 (10th Cir. 1992).


                                          -6-
is required to pay all filing fees in "civil actions," and appeals of those actions.

28 U.S.C. § 1915 (a)(2), (b). As we held in Simmonds, ___ F.3d at ___, 28

U.S.C. § 2254 proceedings are not "civil actions" for purposes of 28 U.S.C. §

1915, and the mandatory fee provisions of 28 U.S.C. § 1915 do not apply.



III. Certificate of Appealability

      According to the newly enacted Antiterrorism and Effective Death Penalty

Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996), a prisoner may

not appeal a denial of a habeas petition before obtaining a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(A). Mr. Williams filed his § 2254 petition

prior to the Antiterrorism and Effective Death Penalty Act's effective date.

Nevertheless, as we held in Lennox v. Evans, 87 F.3d 431, 434 (10th Cir. 1996),

cert. denied, 117 S. Ct. 746 (1997), the application of the certificate of

appealability requirements to pending cases is not impermissibly retroactive.

Consequently, we proceed to determine whether Mr. Williams is entitled to a

certificate of appealability.



      A prisoner proceeding under 28 U.S.C. § 2254 is entitled to a certificate of

appealability only if the prisoner has made a "substantial showing of the denial of

a constitutional right." 28 U.S.C. § 2253(c)(2). As we held in Lennox, the


                                           -7-
standard for granting a certificate of appealability is that set forth in Barefoot v.

Estelle, 463 U.S. 880 (1983). Lennox, 87 F.2d at 434. Under the Barefoot

standard, a certificate of appealability will issue only where the petitioner has

demonstrated the issues raised are debatable among jurists of reason, a court

could resolve the issues differently, or the questions presented are deserving of

further proceedings. Id. at 893 n.4. Because Mr. Williams has made no such

showing, we deny his certificate of appealability.



      A. Interstate Agreement on Detainers Claim

      We agree with the magistrate and the district court that violations of the

Interstate Agreement on Detainers, by themselves, do not state a claim for relief

in a habeas corpus action. See Greathouse v. United States, 655 F.2d 1032, 1034

(10th Cir. 1981), cert. denied, 455 U.S. 926 (1982). In fact, Mr. Williams seems

to have abandoned this claim on appeal. Because Mr. Williams has failed to

allege any facts sufficient to state a colorable claim under the Interstate

Agreement on Detainers, he fails to make a "substantial showing of the denial of a

constitutional right." 28 U.S.C. § 2253(c).




                                           -8-
B. Due Process Claim




                       -9-
      Mr. Williams argues the district court erred in failing to give him specific

instructions explaining that to sufficiently state a claim, he would need to plead

facts alleging prejudice. Mr. Williams also claims the district court erred in

failing to give him an adequate opportunity to correct any defects in his

pleadings. These arguments are without merit. While pro se pleadings must be

construed liberally, it is not the proper for the court to assume the role of

advocate for the pro se litigant. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991). As stated by this court in Williams, Mr. Williams failed to allege facts

showing how any restricted access to his attorney resulted in prejudice. 916 F.2d

at 628. Even assuming the district court has some duty to alert pro se litigants to

the need to plead more facts (and we certainly do not believe it does), the opinion

itself was more than sufficient to provide Mr Williams notice he must plead facts

showing prejudice. Additionally, the magistrate gave Mr. Williams sufficient

opportunity to correct his claim in its order to show cause. Nevertheless, Mr.

Williams failed to correct the defects.



      In support of the proposition that district courts have a duty to inform a pro

se litigant of the need to plead facts in support of a claim, Mr. Williams relies

heavily upon Hall, 935 F.2d at 1110 n.3. However, Hall only requires the court

to liberally construe a pleading even though it fails formalistic pleading


                                          -10-
requirements such as failing to cite proper legal authority or containing poor

syntax. Id. at 1110. Nothing in Hall requires a court to explain to a litigant what

facts must be plead to state a claim. On the contrary, while not every fact must be

described in specific detail, "[t]he broad reading of the plaintiff's complaint does

not relieve the plaintiff of the burden of alleging sufficient facts on which a

recognized legal claim could be based." Id.



      In the alternative, Mr. Williams contends he alleged sufficient facts to state

a claim. However, our review of his petition reveals Mr. Williams has failed to

make even conclusory allegations of prejudice resulting from any restricted

attorney access. Consequently, even assuming Mr. Williams was denied access to

his attorney, because Mr. Williams has failed to allege any facts showing

prejudice, he has failed to make "a substantial showing of the denial of a

constitutional right." 28 U.S.C. § 2253(c).



      C. Vindictive Prosecution

      Mr. Williams argues the district court erred in failing to appoint counsel to

represent him. Specifically, Mr. Williams argues because it "was obvious he had

a serious claim" of vindictive prosecution, and because Mr. Williams "did not




                                         -11-
appear to be knowledgeable enough to represent himself," the district court

abused its discretion in failing to appoint counsel. We disagree.



      Generally, beyond the appeal of a criminal conviction, the appointment of

counsel in a 28 U.S.C. § 2254 proceeding is left to the court's discretion. Swazo

v. Wyoming Dept. of Corrections, 23 F.3d 332, 333 (10th Cir. 1994). According

to 18 U.S.C. § 3006A(a)(2), "[w]henever the United States magistrate or the court

determines that the interests of justice so require, representation may be provided

for any financially eligible person" who seeks relief under 28 U.S.C. § 2254.

Neither the district court nor the magistrate abused its discretion in failing to find

the interests of justice required counsel in this case.



      In support of his claim the court abused its discretion in failing to appoint

counsel, Mr. Williams relies on Elcock v. Henderson, 902 F.2d 219 (2d Cir.

1990). In Elcock, the petitioner's direct appeal was delayed for over eight and

one-half years, yet in his habeas petition, the petitioner failed to bring a due

process claim for unconscionable appellate delay. Id. at 220. The court held the

record was insufficient for review on appeal and remanded the issue for

appointment of counsel and consideration before the district court. Id. Here we

are not faced with the same concern. Unlike Elcock where the state court did not


                                          -12-
consider the unconstitutionality of its own actions, here, the Colorado Court of

Appeals already considered, and rejected, Mr. Williams vindictive prosecution

claim. This is not the type of case where "justice so requires" appointment of

counsel.



      Further, as already noted, it is improper for the court to assume the

advocate's role. Requiring the court to sift through a habeas petitioner's

pleadings, records, appeals, etc. to determine whether the petitioner failed to file

an "obvious" or "serious" claim would place an untenable burden on the courts.

Accordingly, the district court did not abuse its discretion in failing to appoint

counsel. Consequently, Mr. Williams fails to make a "substantial showing of the

denial of a constitutional right," and his request for a certificate of appealability

is denied. 28 U.S.C. § 2253(c).



      Accordingly, we DENY Mr. Williams' request for a certificate of

appealability and DISMISS the appeal.



                                        Entered for the Court


                                        WADE BRORBY
                                        United States Circuit Judge


                                          -13-